Citation Nr: 1521207	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-32 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to November 1, 2012 and in excess of 50 percent as of November 1, 2012 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded this claim in February 2014 and again in October 2014 for further development.  It now returns for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim for entitlement to a rating in excess of 10 percent prior to November 1, 2012 and in excess of 50 percent as of November 1, 2012 for bilateral hearing loss must be remanded so as to ensure substantial compliance with the Board's prior remand directives.

Specifically, there has not been substantial compliance with the Board's October 2014 remand directives, which instructed that all audiometric test results, including those from July 2010, February 2012 and December 2012, be obtained and associated with the claims file.  Although VA treatment records have been associated with the claims file, the audiometric test results have not.  In addition, there is no information in the claims file as to any attempts to obtain the audiometric test results.  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As stated in the Board's October 2014 Remand, the July 2010 and February 2012 VA treatment records state that the "complete audiometric data can be obtain under tools/audiogram display."

Finally, as the claim is being remanded, the Veteran's updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's complete VA treatment records and associate them with the claims file.  These records must include all VA audiometric test results, including puretone thresholds and word recognition scores from July 2010, February 2012, and December 2012.

2. Then, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




